Citation Nr: 1730911	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-09 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 30 percent disabling prior to April 9, 2008, and 100 percent disabling thereafter for service-connected posttraumatic stress disorder (PTSD) with delusional disorder and depressive disorder.

2.  Entitlement to an increased initial compensable evaluation for service-connected recurrent post-operative left spermatocele.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A March 2000 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  An April 2003 rating decision granted service connection for left spermatocele and assigned a noncompensable evaluation.  A July 2008 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned an evaluation of 10 percent until April 9, 2008, at which time a 100 percent evaluation was effective.

In May 2010 and May 2016, the Board remanded the case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

While on remand, the RO increased the Veteran's initial evaluation for PTSD from 10 percent to 30 percent and added a delusional disorder and depressive disorder under the evaluation in an April 2017 rating decision.  The caption on the title page has been amended to reflect this most recent change.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an increased evaluation for recurrent post-operative left spermatocele and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD with delusional disorder and depressive disorder manifested prior to April 9, 2008 with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) with mild to moderate symptoms of paranoid behavior, anger, distorted thinking, irrational thinking, reclusive tendencies, chronic sleep impairment, depressed, isolation, phobic, homicidal and suicidal ideations, hypervigilance, and anxiety.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected PTSD with delusional disorder and depressive disorder prior to April 9, 2008 are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.   

The Veteran's service-connected PTSD with delusional disorder and depressive disorder is rated as 30 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Analysis

As the Veteran's evaluation is 100 percent from April 9, 2008, and such evaluation is the highest evaluation available for that disability, the scope of the present appeal is limited to the period before that time.

The Veteran contends that his PTSD with delusional disorder and depressive disorder is worse than reflected by his evaluation of 30 percent prior to April 9, 2008.  In this regard, the Veteran has provided that his condition has presented great difficulty in working and maintaining social relationships due to his symptoms.

A review of the Veteran's outpatient treatment records shows that he has been continually treated for his psychiatric disabilities throughout the period of appeal.  As the Veteran's effective date for his claim for service connection is January 5, 1999, the date he submitted his original claim, the period of appeal for the Veteran's increased evaluation goes back to that time.

In a January 1999 treatment note, it was indicated that the Veteran had a history of a delusional disorder, but that he was now more calm and dealing with matters and other people in an appropriate fashion.  It was noted that the Veteran had been taking medication since 1998.

In a March 1999 treatment note, it was indicated that the Veteran was overall making a fairly adequate level of adaptation.  He was subjectively aware of feeling calmer and had no specific complaints during the session.  He appeared to be dealing with stressors in a realistic fashion.

In a July 1999 treatment note, it was indicated that the Veteran showed good eye contact, brightness of affect, and measured speech.

In an August 1999 treatment record by a registered nurse, it was noted that the Veteran was seen for increased stress and anxiety.  It was further noted that the Veteran was feeling isolated and had a history of paranoid behavior.  The Veteran was suffering from a sleep disturbance and episodes of hypervigilance, due to a fear of being ambushed.  The Veteran claimed that his former employer, the United States Postal Service, had ambushed him at his house months earlier with an unannounced sight visit.  The Veteran stated that he was very angry and that he was feeling suicidal and homicidal.  He further elaborated that he only feels this way when he believes that he is being provoked by his former employer.  The Veteran denied hallucinations or drug and alcohol abuse.  The Veteran was referred to a doctor for evaluation.

In a September 1999 treatment note, it was indicated that the Veteran appeared calmer overall.  He was unaware of any significant change or improvement.

In a November 1999 treatment notes, it was indicated that the Veteran had changed medication.  The Veteran was aware of feeling much calmer and less significantly stressed by stressors.

A December 1999 treatment note showed that the Veteran's primary doctor, who had been treating him generally since 1994, had diagnosed him with a delusional disorder at that time.  He had been receiving treatment since 1998, including individual therapy sessions, a PTSD group, and medication.  Since that time he had also had increased symptoms after an unannounced site visit by his former employer, the United States Postal Service.  It was further noted in a January 2001 letter that notes relating to the Veteran's initial psychiatric diagnoses were unavailable.

The Veteran was seen by his psychiatrist in December 1999.  It was noted that the Veteran was diagnosed with PTSD and major depressive disorder.  The Veteran had no suicidal or homicidal ideations, no hallucinations, and no hospitalizations.  The Veteran was given a global assessment of functioning (GAF) score of 40.  It was noted that the Veteran was on medication.

The Veteran was seen by his psychiatrist in January 2000.  It was noted that the Veteran had been feeling less hostile and more docile.  He attributed this to the medication.  This was despite an incident earlier in the month during New Year's Eve celebrations in which fireworks agitated him.  It was also noted that the Veteran had become more isolated over the years, but that he still kept contact with family members.

The Veteran was seen by his psychiatrist in February 2000.  It was noted that the Veteran was continuing to experience a state of relative calm, which was attributed to the effectiveness of his medication.  He was now able to get more than 4 hours of uninterrupted sleep.  The Veteran agreed to begin anger management classes.

A February 2000 treatment note showed that the Veteran was in anger management classes and enjoying them.  It was noted that he had an incident where he ran into a former United States Postal Office supervisor and was able to tailor his thinking to not let the incident prevent him from participation in therapy.

A March 2000 treatment note showed that the Veteran was in anger management classes and fully grasped the concept of identifying a distorted thinking style and how to change irrational thinking to rational thinking.

An April 2000 treatment note showed that the Veteran was receiving treatment for his PTSD.  The Veteran indicated that his experiences in Vietnam prevented him from being able to relate to other people.  He cares deeply about his family, but tries to avoid large family gatherings.  He had become closer to his nephew and was able to share his experiences and feelings with him.

A July 2002 treatment note revealed the Veteran complained of anxiety, fast heartbeat, nightmares, and frustration centered on his experiences in Vietnam.  The Veteran was assessed with probable anxiety disorder and PTSD.

A June 2007 PTSD screening noted that the Veteran tested positive for PTSD and was being seen by a private provider.

An August 2007 treatment note showed that the Veteran received treatment for PTSD and was continually prescribed medication.

A December 2007 depression screening noted that the Veteran tested positive for depression.

A February 2008 depression screening noted that the Veteran did not display any depressive symptomology.

Based on the above, the Board finds that the Veteran's depression only meets the criteria for a 30 percent evaluation.  In order to warrant the next higher evaluation, the evidence must show evidence of occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).   A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130.  See Carpenter, 8 Vet. App. at 242.

Although in a February 2009 letter, the Veteran referred to GAF scores as low as 30, the Veteran's only available GAF score during the period prior to April 2008 was 40, indicating on one occasion evidence of some major impairment or impairment in reality testing.  Thus, the Veteran's GAF score alone would reflect a psychiatric disorder that was of an overall severe nature.  However, it appears that this score was administered during a period in which the Veteran had experienced a particular aggravation of his disability, due to the site visit from his former employer that appears to have resolved almost immediately, as the symptom profile discussed both before and after that assessment was of a much milder level.

The Veteran's GAF score alone, however, cannot serve as the sole basis for evaluating his higher rating claim for PTSD with delusional disorder and depressive disorder.   All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms, difficulties in social situations due to such symptoms, and his paranoid behavior, anger, distorted thinking, irrational thinking, reclusive tendencies, chronic sleep impairment, depressed, isolation, phobic, homicidal and suicidal ideations, hypervigilance, and anxiety.  The Veteran is competent to testify as to the symptomatology associated with his service-connected PTSD with delusional disorder and depressive disorder during the time period in question.  See Jandreau, 492 F.3d at 1372.  The Veteran's statements provide evidence of the Veteran's paranoid behavior, anger, distorted thinking, irrational thinking, reclusive tendencies, chronic sleep impairment, depressed, isolation, phobic, homicidal and suicidal ideations, hypervigilance, and anxiety.  The Veteran's overall symptoms of this nature were present throughout the period of appeal.  

However, considering the overall degree of occupational and social impairment, they appeared to be of a mild nature and well-controlled with medication and therapy during this period.  Other than the exacerbation episode in 1999, there were rare indications of more serious symptoms, including no indications of substantial memory problems, hallucinations, or any grossly inappropriate behaviors or any more severe presentations of the aforementioned symptoms.  The Veteran had retired from his occupation at the U.S. Postal Service years prior to his claim.  He expressed difficulty associating with others outside his family but did have some contact with other veterans.  He did not report an inability to operate a vehicle, manage his finances, or perform daily activities and household chores outside the home.  His written communications to VA and others were well written and articulate.  There were no episodes requiring emergency intervention and no episodes of interpersonal confrontations requiring physical or legal intervention.  The records do not show a factually ascertainable increase in severity prior to the April 2008 examination. 

Thus, the Veteran's symptoms are not of the frequency, severity, and duration as contemplated in a 50 percent or higher rating.  Indeed, while treatment records have indicated that the Veteran had difficulty establishing and maintaining effective work and social relationships, the Veteran's overall presentation is not more consistent with the symptomatology associated with a higher rating as these records described the Veteran's symptoms as mild.  Also, while the Veteran complained of suicidal and homicidal ideations, this appears to have been an isolated incident and did not appear in treatment records before and after that time.  Thus, his symptoms are not the severity, frequency, and duration as contemplated in a higher rating. 

All of this evidence persuasively suggests that the Veteran's service-connected PTSD with delusional disorder and depressive disorder was manifested by  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) because such symptoms were more mild to moderate and appeared to be stable and better controlled.  While the Veteran was unemployed during the period of appeal, the medical evidence of record displayed that this was due to other circumstances and not due to his psychiatric disability.  Additionally, while the Veteran's socialization appeared to be restricted to immediate family, he was still shown to be capable of socializing within that limited context, as shown by his confiding in his nephew.  Furthermore, treatment notes indicated good compliance with medication and therapy, with some improvement in symptoms over the course of the appeal, such as the Veteran's sleep disturbance and anger management.  Thus, the Veteran's symptoms are not of the severity, frequency, and duration as contemplated in a higher rating.  

The record evidence has not shown occupational and social impairment with reduced reliability and productivity at any time during the period in question.  As such, the Board finds that the Veteran is only entitled to a 30 percent evaluation throughout the relevant appeals period.  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the outpatient treatment providers have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the outpatient treatment findings in regard to the type and degree of impairment. 

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where an evaluation in excess of 30 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD with delusional disorder and depressive disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Lastly, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record with regard to the claims of increased ratings for his left hip, and low back with radicular pain.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an increased evaluation in excess of 10 percent disabling until April 9, 2008, and 100 percent disabling thereafter for service-connected PTSD with delusional disorder and depressive disorder is denied.


REMAND

In regard to the Veteran's claim for an increased evaluation for recurrent post-operative left spermatocele, the Board notes that new evidence has been received showing treatment from April 2017 to July 2017 for his disability after the last April 2017 supplemental statement of the case (SSOC) of record without a waiver.   It should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends
38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  In this regard, the Board further notes that the Veteran's appeal was perfected on April 2005, well before the February 2, 2013 deadline, so the old provisions requiring remand for newly submitted evidence would apply. 

Regardless, it is also noted that, currently, VA has not interpreted the aforementioned amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  Here, it appears that the RO independently developed evidence that is relevant to the Veteran's claims by virtue of the recently obtained VA outpatient treatment records referenced above.  These records, that appear to have been obtained and associated with the claims file in July 2017, detail the Veteran's treatment for his recurrent post-operative left spermatocele by his urologist since his last April 2017 SSOC and VA examinations.  As such, the Board finds that these records are pertinent to the inquiry at hand in regard to the Veteran's claim.  The Veteran did not submit the evidence in question (i.e. the VA outpatient treatment records).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  Furthermore, there is no indication in the claims file that the Veteran has any objections, either explicitly or constructively, to this evidence being first reviewed by the AOJ.  As such, the claim should be remanded so that the RO may review this evidence in light of the Veteran's appeal and consider it accordingly.

As to the issue of entitlement to a TDIU, the claim being remanded herein, entitlement to an increased evaluation for post-operative left spermatocele, is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue on remand must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU, as such outcome will affect whether the Veteran's entitlement is thus warranted.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should review the newly submitted VA outpatient treatment records received in July 2017 in the first instance in regard to the Veteran's claim for post-operative left spermatocele.

2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After completing the above actions, the claim should be re-adjudicated. If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


